J-A21030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ASTON TOWNSHIP FIRE                      :   IN THE SUPERIOR COURT OF
 DEPARTMENT                               :        PENNSYLVANIA
                                          :
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :   No. 1171 EDA 2022
 ARETE HEALTHCARE SERVICES, LLC           :

                Appeal from the Order Entered March 29, 2022
              In the Court of Common Pleas of Delaware County
                      Civil Division at CV-2020-000901


BEFORE: LAZARUS, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY MURRAY, J.:                       FILED SEPTEMBER 30, 2022

      Aston Township Fire Department (Appellant) appeals from the order

granting summary judgment in favor of Arete Healthcare Services, LLC

(Arete), in this breach of contract and negligence action. After careful review,

we affirm.

      The trial court summarized the underlying facts as follows:

      This action arises from a business relationship between a
      volunteer fire department that relies on revenues from billing
      Medicare patients, and a services provider that assists healthcare
      providers with patient billing services. In this case, [Appellant]
      entered into a contract with Arete pursuant to which Arete agreed
      to handle billing matters on behalf of [Appellant].

      To understand the dispute that gives rise to this action, the
      following undisputed facts are helpful. In order to be eligible to
      receive revenue from Medicare, an entity such as [Appellant] must
      be validated by the Center for Medicare/Medicaid Services
      (“CMS”) in order to legally bill Medicare and Medicaid patients.
      [Appellant’s] billing privileges were so validated on February 28,
J-A21030-22


      2013, and were set to expire on February 28, 2018, unless
      revalidated. Although not contractually obligated to do so … Arete
      submitted a revalidation application to CMS on [Appellant’s]
      behalf on February 7, 2018. This revalidation application listed
      793 Mount Road, Aston Township, as the location of [Appellant].
      However, [Appellant, without notice to Arete,] had moved to a
      new fire station at 2900 Dutton Mill Road, Aston Township, a few
      months prior to July 2017, when they sold the 793 Mount Road
      property. CMS revoked [Appellant’s] billing privileges after a site
      inspection of [Appellant’s] registered location — 793 Mount Road
      — revealed that the location was empty.

      In this case, [Appellant] has asserted claims against Arete for
      breach of contract and negligence, alleging that Arete failed to
      carry out a duty to properly submit the revalidation application to
      CMS. [Appellant] asserts that it suffered damages—a “loss of
      income from being unable to bill Medicare and Medicaid[] patients”
      … as a result of Arete’s conduct, under a breach of contract and
      negligence theory, and asks [the trial court] to award damages,
      including punitive damages. As pled, the breach of contract claim
      derives from an agreement [Agreement] between the parties
      dated October 26, 2012[.] The Complaint asserts the negligence
      count in the alternative, averring that “[i]n the alternative and to
      the extent the parties’ contract did not require Arete to properly
      apply for the Medicare revalidation, then Arete voluntarily
      undertook to do so.” Arete, in both its Answer and in the present
      Motion, denies having assumed such a duty, under either theory
      of liability.

      By the Motion [for Summary Judgment], Arete requests that the
      [trial court] dismiss the claims against it, arguing that
      [Appellant’s] claims as to breach of contract, negligence, and
      punitive damages are legally and factually insufficient.
      Specifically, [Arete] asserts that [Appellant] has failed to establish
      either that (1) Arete breached its contract or any duty[;] and/or
      (2) such breach caused damages to [Appellant]. As such, Arete
      argues that [Appellant’s] failure to adduce proof on these two
      elements of [Appellant’s] claims precludes relief and requires
      entry of judgment in Arete’s favor at this juncture.

Trial Court Opinion, 3/29/22, at 1-3 (record citations omitted).




                                      -2-
J-A21030-22


       On March 23, 2022, the trial court granted Arete’s motion for summary

judgment.1 On March 25, 2022, Appellant filed a petition for reconsideration,

which the trial court denied on April 29, 2022. Appellant filed a timely notice

of appeal. The trial court did not order Appellant to file a Pa.R.A.P. 1925(b)

statement and did not author an additional opinion.

       Appellant presents two questions for review:

       1. Was summary judgment in favor of [Arete] appropriate when
          [Arete’s] conduct was the direct cause of [Appellant’s] loss[?]

       2. Was summary judgment in favor of [Arete] appropriate when
          there is a genuine issue of fact as to [Arete’s] duty to
          [Appellant] and [Arete’s] responsibility in causing [Appellant’s]
          harm[?]

Appellant’s Brief at 2.

       When considering an order disposing of a motion for summary

judgment,

       [o]ur scope of review ... is plenary. [W]e apply the same standard
       as the trial court, reviewing all the evidence of record to determine
       whether there exists a genuine issue of material fact. We view
       the record in the light most favorable to the non-moving party,
       and all doubts as to the existence of a genuine issue of material
       fact must be resolved against the moving party. Only where there
       is no genuine issue as to any material fact and it is clear that the
       moving party is entitled to a judgment as a matter of law will
       summary judgment be entered.

       Motions for summary judgment necessarily and directly implicate
       the plaintiff’s proof of the elements of [its] cause of action.
       Summary judgment is proper “if, after the completion of discovery
       relevant to the motion, including the production of expert reports,
____________________________________________


1For reasons not apparent from the record, the prothonotary did not file and
serve the order until March 29, 2022.

                                           -3-
J-A21030-22


     an adverse party who will bear the burden of proof at trial has
     failed to produce evidence of facts essential to the cause of action
     or defense which in a jury trial would require the issues to be
     submitted to a jury.” Pa.R.C.P. 1035.2. Thus, a record that
     supports summary judgment will either (1) show the material
     facts are undisputed or (2) contain insufficient evidence of facts
     to make out a prima facie cause of action or defense and,
     therefore, there is no issue to be submitted to the jury. Upon
     appellate review, we are not bound by the trial court’s conclusions
     of law, but may reach our own conclusions. The appellate [c]ourt
     may disturb the trial court’s order only upon an error of law or an
     abuse of discretion.

Nat’l Cas. Co. v. Kinney, 90 A.3d 747, 752-53 (Pa. Super. 2014) (some

citations, quotation marks, and brackets omitted).

     Initially, we note the deficiencies in Appellant’s brief. Pennsylvania Rule

of Appellate Procedure 2119 requires the argument be “divided into as many

parts as there are questions to be argued.”        Pa.R.A.P. 2119(a).       While

Appellant raises two issues in the statement of the questions involved,

Appellant argues three issues in the argument. Appellant’s Brief at 2, 10-14.

Moreover, Appellant’s argument lacks citation to pertinent legal authority.

We have explained:

     The Rules of Appellate Procedure state unequivocally that each
     question an appellant raises is to be supported by
     discussion and analysis of pertinent authority. Appellate
     arguments which fail to adhere to these rules may be considered
     waived, and arguments which are not appropriately developed are
     waived. Arguments not appropriately developed include those
     where the party has failed to cite any authority in support of a
     contention. This Court will not act as counsel and will not develop
     arguments on behalf of an appellant. Moreover, we observe that
     the Commonwealth Court, our sister appellate court, has aptly
     noted that mere issue spotting without analysis or legal citation to
     support an assertion precludes our appellate review of a matter.


                                     -4-
J-A21030-22


Coulter v. Ramsden, 94 A.3d 1080, 1088-89 (Pa. Super. 2014) (emphasis

added).   While we could find waiver as to Appellant’s first two issues, we

endeavor, to the extent possible, to address them.

      In its first issue, Appellant maintains that contrary to the trial court’s

finding, Appellant’s failure to notify CMS of “its new address … as required by

42 C.F.R. § [424.]516(d)(1)(ii[i]), was not the cause of the revocation of

billing privileges.” Appellant’s Brief at 10; see also id. at 10-12. Appellant’s

allegation is belied by the record, as the Administrative Law Judge (ALJ)

specifically stated that regulations required Appellant to “report to CMS

changes in information provided on their enrollment applications. 42 C.F.R.

§§ 425.515, 424.516.” ALJ Opinion, 8/26/19, at 3 (emphasis added). The

ALJ also observed that prior to Arete’s submission of the revalidation

application, CMS sent notification to Appellant at the 793 Mount Road address,

but the U.S. Postal Service returned it as unable to forward. Id. at 4. The

ALJ rejected Appellant’s attempts to blame the CMS site inspector and Arete

for failing to “attempt[] to locate [Appellant’s] new practice location[.]” Id.

at 6. The ALJ concluded,

      the site inspector’s role was to inspect the practice location that
      [Appellant] had on file with CMS and not to investigate where
      [Appellant’s] practice location might be after determining that
      [Appellant] was not operational at its practice location on file.

                                     ***

      [Appellant] has made it clear that it relied on [Arete] to handle its
      Medicare enrollment. However, [Appellant] needed to provide
      some oversight to [Arete].          Ultimately, [Appellant] is

                                      -5-
J-A21030-22


      responsible for properly keeping CMS updated as to its
      practice location, something [Appellant] did not do.

Id. (emphasis added).

      Thus, the record supports the trial court’s finding that the predominant

reason for the suspension was Appellant’s failure to notify CMS of its change

of address. Appellant’s first issue does not merit relief.

      Appellant next argues “Arete’s actions are grounds for breach of

contract.” Appellant’s Brief at 12; see also id. at 12-13. Appellant does not

point to any term of the Agreement breached by Arete. Instead, Appellant

states:

      The [Agreement] provided ‘Arete offers temporary clerical and
      administrative services.’ Providing revalidation services certainly
      is an administrative service. Therefore, Arete had an express
      contractual duty to [Appellant] to properly fill out the revalidation
      application.

Id. at 12. In the alternative, Appellant argues a contractual duty exists under

the doctrine of detrimental reliance. Id.

      The three elements needed to establish breach of contract are the

existence of a contract, a breach of duty imposed by the contract, and

damages. See Sullivan v. Chartwell Inv. Partners, LP, 873 A.2d 710, 716

(Pa. Super. 2005). Here, the trial court opined:

      [T]he [Agreement] attached to the Complaint, and upon which the
      breach of contract claim is expressly based … does not impose on
      Arete any obligation related to the revalidation application to CMS.
      Indeed, neither “CMS” nor the term “revalidation application”
      appears in the [A]greement, which sets forth the services to be
      provided by Arete in terms of billing and collection services, office
      bookkeeping and payroll services, and consulting and support

                                      -6-
J-A21030-22


      services. There is no evidence in the summary judgment record
      that the [A]greement was revised (in accordance with the terms
      of the [Agreement]) to include services related to a revalidation
      application.     The express language of the [Agreement] …
      contradicts and dispels the suggestion that Arete’s “general duties
      under the contract between the parties” included an undertaking
      by Arete “to correctly and properly submit the revalidation
      application to CMS.” As such, the [trial c]ourt finds there is no
      reasonable inference from the evidence in the summary judgment
      record to conclude that Arete had a contract-based duty to submit
      the revalidation application.      The [trial c]ourt acknowledges
      [Appellant’s] argument based on “detrimental reliance”, but finds
      that any reliance by [Appellant] in the face of the express
      language of the [A]greement is unreliable and cannot support the
      claim for relief in this case under a contract theory.

Trial Court Opinion, 3/29/22, at 5-6 (record citations omitted).

      We agree.    We first note that Appellant takes the quote from the

Agreement about “administrative services” out of context. The Agreement

provided that certain services, labeled “Consulting and Support Services,”

were available for an extra fee to “be negotiated.” Agreement, 10/26/12, at

1 (unnumbered).      Among these services were “temporary clerical and

administrative assistance services.” Id. The term “administrative assistance

services” was not defined, and the Agreement provided that “[a]ny revisions

to this Agreement must be mutually agreed to (in writing) by the Parties[.]”

Id. at 3 (unnumbered). Appellant has not identified any written amendment

by the parties for any type of administrative services, including the

revalidation application. Thus, Appellant has not demonstrated that Arete had

a contractual duty under the Agreement to submit a revalidation application

to CMS.


                                     -7-
J-A21030-22


      Appellant’s claim of detrimental reliance is equally unavailing.

      A cause of action under detrimental reliance or promissory
      estoppel arises when a party relies to his detriment on the
      intentional or negligent representations of another party, so that
      in order to prevent the relying party from being harmed, the
      inducing party is estopped from showing that the facts are not as
      the relying party understood them to be.

Rinehimer v. Luzerne Cty. Cmty. Coll., 539 A.2d 1298, 1306 (Pa. Super.

1988). Appellant does not identify any representations by Arete that Appellant

relied upon to its detriment. Appellant’s second issue does not merit relief.

      In its third issue, Appellant contends Arete “still [had] a responsibility

to [Appellant] because it voluntarily assumed this responsibility and did so

either negligently, or with reckless indifference.” Appellant’s Brief at 13; see

also id. at 13-14.

      Generally, to state a cause of action for negligence, a plaintiff
      must allege facts which establish the breach of a legally
      recognized duty or obligation of the defendant that is causally
      connected to actual damages suffered by the plaintiff. … The
      existence of a duty is a question of law. … A person may, through
      his affirmative conduct, assume a duty to exercise reasonable care
      in the performance of the conduct.

Baumbach v. Lafayette College, 272 A.3d 83, 89 (Pa. Super. 2022)

(citations and quotation marks omitted).

      Here, the trial court determined,

      there is insufficient—if any—evidence that Arete had a duty to
      [Appellant] and that the damages sustained by [Appellant] were
      caused by Arete’s conduct. According to [Appellant], it is Arete’s
      contractual duty that is the basis of [Appellant’s] count for
      negligence. But as discussed above, nothing in the [Agreement]
      between the parties supports the conclusion that Arete had a duty
      beyond what is described in their [A]greement. A duty must have

                                     -8-
J-A21030-22


       a legal basis and arise from factual support in connection with
       such basis. For example, the law imposes legal duties on
       landowners vis-a-vis persons who enter on an owner’s land under
       certain and various circumstances. Nothing in the summary
       judgment record, or in any case law offered by the parties or
       discovered by the undersigned, supports the conclusion that there
       was a duty on the part of Arete vis-a-vis [Appellant,] beyond the
       duties that Arete assumed pursuant to the [Agreement].

       In addition, in this case, [Appellant’s] alleged injury/damages is
       the loss of income stemming from being unable to bill Medicare
       and Medicaid patients for ambulance services due to its billing
       privileges being revoked. Because [Appellant’s] billing privileges
       were revoked because of [Appellant’s] failure to properly report
       their change in practice location, not because of any failure on the
       part of [Arete], the [trial c]ourt finds that these damages were
       caused by [Appellant’s] own conduct, and this precludes an ability
       to attribute causation to [Arete], since the billing privileges would
       have been revoked regardless of [Arete’s] actions.             It was
       [Appellant’s] failure to report their change in practice location that
       caused the injury in this case, and there is nothing in the record
       to support a shifting of the responsibility to [Arete].[2] … [I]n the
       instant case, the damages [Appellant] sustained would not have
       been incurred but for its own failure to report its change in practice
       location. At best, even if actionable — and the [trial c]ourt has
       concluded it is not, [] — [Arete’s] alleged failure to properly
       submit the revalidation application would have been merely a
       remote cause of [Appellant’s] injuries, not a substantial cause.

Trial Court Opinion, 3/29/22, at 7-8 (record citations omitted, footnote

added).




____________________________________________


2 Appellant does not dispute Arete’s contention that Appellant failed to notify
Arete of the address change. Arete’s Brief at 6. See also Deposition of Linda
Pearce-Clark, EMS Director for Arete, 3/22/21, at 13, 26, 34 (discussing
difficulties in getting Appellant to respond to requests, stating Appellant
“do[es] not follow up with me when things change,” and testifying that
Appellant did not inform her it merged with another fire company and moved
until after Arete submitted the revalidation).

                                           -9-
J-A21030-22


      In sum, and upon careful consideration, we agree with the trial court’s

disposition. As the trial court did not abuse its discretion in granting Arete’s

motion for summary judgment, we affirm.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2022




                                     - 10 -